Citation Nr: 1514627	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-08 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for benign premature ventricular beats, claimed as heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to May 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appellant's claim for service connection for a right shoulder disability was characterized as a claim to reopen a previously denied claim.  The appellant's claim for service connection for a right shoulder disability was previously denied in a June 2007 rating decision.  In January 2009, VA received additional service treatment records which had not been associated with the claim file at the time of the June 2007 rating decision.  A February 1993 service treatment record reflects that the Veteran was treated for bursitis on the right shoulder.  Thus, the service treatment records are relevant to the appellant's claim.  Pursuant to 38 C.F.R. § 3.156(c)(1), as amended effective October 6, 2006, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii) (2014).  As the service treatment records were not associated with the claims file and are relevant to the Veteran's claim, the previously denied claim must be reconsidered, not reopened.  38 C.F.R. § 3.156(c).  Accordingly, the issue has been recharaceterized.

In November 2013, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board has reviewed and considered the records contained in the Veteran's Virtual VA file and Veterans Benefit Management System file.  

The issue of  entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the November 2012 hearing the Veteran, through his representative, stated he wished to withdraw the petition to reopen the claim for service connection for benign premature ventricular beats.


CONCLUSION OF LAW

The criteria for withdrawal of the petition to reopen the claim for service connection for benign premature ventricular beats have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2009 rating decision, the RO denied the Veteran's request to reopen the claim for service connection for benign premature ventricular beats, claimed as a heart murmur.  In March 2011, the Veteran perfected an appeal on that issue.  At the November 2012 hearing, the Veteran, through his representative, stated he wished to withdraw the request to reopen the claim for service connection for benign premature ventricular beats, claimed as heart murmur.  A transcript of the hearing has been associated with the claim file and this constitutes written documentation and approval of the request to withdraw the request to reopen the claim for service connection for benign premature ventricular beats, claimed as heart murmur.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed. Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id. 


ORDER

The request to reopen the claim for service connection for benign premature ventricular beats, claimed as heart murmur, is dismissed.  


REMAND

The Veteran seeks service connection for a right shoulder disability.  Upon review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

At the November 2012 hearing, the Veteran testified he had received and was pending treatment at the VA Medical Center (VAMC) in Knoxville, Tennessee.  VA outpatient treatment records have not been associated with the claim file.  On remand, these records must be obtained.  

The Veteran also testified he had been treated for his right shoulder by a private physician, Dr. McNealy.  A review of the claim file shows that the only private treatment records which have been associated with the claim file pertain to a right shoulder surgery.  Therefore, the outstanding private treatment records should be obtained and associated with the claim file.  

Finally, the Board finds that the June 2009 etiology opinion regarding the claimed right shoulder disability is inadequate.  In finding that the Veteran's current right shoulder disability is less likely than not caused by or a result of the bursitis treated in service, the VA examiner reasoned that there was a lack of documentation of treatment or complaints of pain on the right shoulder from service to his surgery in 2003.  However, the Veteran has testified and provided statements wherein he states that, while he did not seek medical treatment from 1998 to 2001, he did continue to have problems and experience pain on his right shoulder.  The Veteran is competent to so state.  The June 2009 VA examiner appears not to have considered the Veteran's allegations of continuity of symptomatology in his opinion.  Therefore, the opinion is inadequate and a new opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claim file all VA outpatient treatment records from the VAMC in Knoxville, Tennessee, for treatment of the Veteran's right shoulder.  

2. The AOJ should contact the Veteran and request that he provide the name, address and dates of treatment of all the private physicians who treated him for his right shoulder.  After appropriate releases of information forms have been obtained from the Veteran for the identified records, the AOJ should obtain and associate with the claim file all of the identified records.  All efforts to obtain the records should be clearly documented in the claim file.  If the records are unavailable it should be clearly noted in the file and the reason for their unavailability should be provided.

3. After the above developments in (1) and (2) above have been completed, the Veteran should be scheduled for a VA examination by a different examiner than the one who conducted the June 2009 examination, to determine the nature and etiology of any right shoulder disability currently found.  The claim file should be made available to the examiner for their review.  Access to the Veteran's electronic files should also be granted.  All appropriate exams should be conducted.  After a review of the claim file, interview of the Veteran and physical examination, the examiner should identify all disabilities of the right shoulder found.  For each disability identified, the examiner must provide an opinion as to whether the disability is at least as likely as not due to or related to the complaints and treatment of bursitis of the right shoulder in service, or whether such an etiology is unlikely.  The examiner should specifically consider the Veteran's lay statements of continuity of symptomatology since service and the findings at the 2003 arthroscopy of the right shoulder.  A complete rationale for any opinion rendered must be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


